Title: To Alexander Hamilton from Joseph Nourse, 24 August 1792
From: Nourse, Joseph
To: Hamilton, Alexander



Sir,
Treasury DepartmentRegister’s Office, 24th August, 1792.

I have the honor to enclose an abstract statement of the debt incurred by the late government, and which has been paid off from the funds of the present government, amounting to one million eight hundred and forty-five thousand two hundred and seventeen dollars forty-two cents; but this sum will be encreased, when the balance of three hundred and ninety-seven thousand twenty-four dollars fifteen cents, remaining to be appropriated in the farther purchase of the public debt, shall be applied, and which more particularly appears by the subjoined statement.
With every sentiment of the highest respect,   I have the honor to be, Sir, Your most obedient,   And most humble servant.
Joseph Nourse, Reg.
Honorable Alexander Hamilton, Esq.
Secretary of the Treasury.
